SLOAN, J.
While concurring in the judgment, I am unable to concur in the view that the judgment in the case of M. W. Kales v. M. W. Kales, Admr., does not constitute an estoppel of record binding upon appellant herein. I hold that the rule of evidence that from identity of name identity of person is to be presumed has no application to a judgment of a court of general jurisdiction, where the effect of such application would be to destroy the presumption of the regularity of such judgment. If this be true, I think the judgment in the case of Kales v. Kales, Admr., was not void upon its face and open to attack in this action. At the oral decision of this cause I expressed a different view from this, but subsequent reflection and a further examination of the authorities has led to the conclusion reached and expressed by me in Bryan v. Kales, ante, p. 423, 31 Pac. 517, (decided at this term).